      Case 5:13-cr-00013-MW-HTC Document 405 Filed 01/27/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

UNITED STATES OF AMERICA,


v.                                                    CASE NO.: 5:13cr13-MW/HTC-1

VERSIAH M. TAYLOR,

               Defendant.

___________________________/

           ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 388. Upon consideration, no objections having been

filed by the parties,1

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, as this Court’s

opinion. The Clerk shall enter judgment stating, “Defendant’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody, ECF No. 351, is DENIED. A Certificate of Appealability is DENIED.”




       1
          On two occasions, this Court directed the Clerk to resend the Magistrate Judge’s Report
and Recommendation to afford Defendant a meaningful opportunity to respond. Defendant
recently filed “a list of potential witnesses,” ECF No. 400, a month after the report issued, but has
not filed any objections.
Case 5:13-cr-00013-MW-HTC Document 405 Filed 01/27/21 Page 2 of 2




The Clerk shall close the file.

SO ORDERED on January 27, 2021.
                                  s/Mark E. Walker
                                  Chief United States District Judge




                                    2
